UNPUBLISHED

                    UNITED STATES COURT OF APPEALS
                        FOR THE FOURTH CIRCUIT


                              No. 09-6968


UNITED STATES OF AMERICA,

                  Plaintiff - Appellee,

             v.

ELIJAH SILVER,

                  Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of North Carolina, at Raleigh. James C. Dever, III,
District Judge. (4:06-cr-00057-D-1)


Submitted:    September 29, 2009            Decided:   October 8, 2009


Before NIEMEYER, MICHAEL, and MOTZ, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Elijah Silver, Appellant Pro Se.  George Edward Bell Holding,
United States Attorney, Anne Margaret Hayes, Michael Gordon
James, Assistant    United States Attorneys,  Raleigh,  North
Carolina, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

           Elijah   Silver    appeals    the   district    court’s   order

denying his motion for reduction of sentence under 18 U.S.C.

§ 3582(c)(2) (2006).       We have reviewed the record and find no

reversible error.     Accordingly, we affirm for the reasons stated

by the district court.       See United States v. Silver, No. 4:06-

cr-00057-D-1 (E.D.N.C. May 15, 2009).          We deny Silver’s motion

for   appointment   of   counsel.   We   dispense   with   oral   argument

because the facts and legal contentions are adequately presented

in the materials before the court and argument would not aid the

decisional process.

                                                                  AFFIRMED




                                    2